Citation Nr: 9900204	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased (compensable) rating for 
traumatic arthritis of the interphalangeal joint of the right 
first toe.

3.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent disabling 
based on internal derangement and a separate 10 percent 
rating based on degenerative joint disease with limitation of 
motion. 

4.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1978.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a September 1993 rating 
decision by the Philadelphia, Pennsylvania RO which denied 
service connection for a right knee disability and granted 
service connection for a left knee disability and a right toe 
disability, both evaluated as noncompensable.  This case was 
before the Board in June 1996 when it was remanded for 
additional development.  In June 1998, the rating for a left 
knee disability was increased from 0 to 10 percent and the 
appeal was continued.  By means of the same rating action, a 
10 percent rating was assigned for a scar of the 
interphalangeal joint of the right toe under Code 7804 and 
the noncompensable rating for arthritic involvement of the 
right great toe was continued.  The veteran has not appealed 
the rating for the scar; accordingly, the only question 
concerning the right great toe is whether the veteran is 
entitled to a separate compensable rating for the arthritic 
involvement.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred by failing to grant 
service connection for a right knee disability.  The veteran 
further contends that a right toe disability and a left knee 
disability are more disabling than currently evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
entitlement to service connection for a right knee disability 
is well grounded.  It is further the decision of the Board 
that the preponderance of the evidence is against the 
veterans claims for an increased evaluation for traumatic 
arthritis of the interphalangeal joint of the right first toe 
and an increased rating for residuals of a left knee injury.  
Also, it is determined that there is no basis under the law 
for assignment of a compensable rating under the provisions 
of 38 C.F.R. § 3.324.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
right knee disability is not accompanied by any medical 
evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
right knee disability is not plausible.

3.  The veteran's right toe disability is currently 
manifested by residuals of a fracture of the right first toe 
to include moderate degenerative joint disease of the 
interphalangeal joint and pain on use as noted in an April 
1998 VA examination report.

4.  The veteran's left knee disability is currently 
manifested by limited range of motion due to pain as noted in 
an April 1998 VA examination report, to include 0 degrees of 
extension to 60 degrees of flexion, and no more than mild 
ligamentous instability or subluxation.

5.  The veteran is currently in receipt of a compensable 
rating for a service connected disability.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307 (1998).

2.  An increased (compensable) rating for arthritis of the 
right toe is not warranted according to schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5284 (1998).

3.  The veterans left knee disability is not more than 10 
percent disabling according to the schedular criteria 
concerning knee impairment with instability and subluxation.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include §§ 4.7, 4.71a, Diagnostic Code 5257 (1998).

4.  The veterans left knee disability is not more than 10 
percent disabling according to the schedular criteria 
concerning knee impairment with limitation of motion.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (1998). 

5.  Entitlement to a combined 10 percent rating based on 
multiple noncompensable disabilities is not authorized under 
applicable regulation.  38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served from June 1976 to July 1978.  

No complaints or findings of a right knee disability were 
noted on a June 1975 pre-enlistment examination.  No 
complaints or findings of a right knee disability were noted 
on a June 1976 enlistment examination.  The veteran was found 
to be physically qualified for enlistment.

In April 1977, the veteran was seen after a hatch fell on his 
right knee.  Examination revealed tenderness, edema and a 
deformity of the right knee.  X-rays revealed a normal right 
knee.  Diagnosis was contusion of the right knee.  When the 
veteran was seen for a follow-up visit several days later, 
there was no swelling and no pain on ambulation.  All other 
service medical records are negative for complaints or 
treatment of a right knee disability.

In April 1978, the veteran was seen with complaints related 
to the right first toe and the left knee.  No complaints or 
findings related to the right knee were noted.  In a 
recitation of in-service injuries, no mention was made of a 
right knee disability.  It was recommended that Medical Board 
evaluation be deferred pending orthopedic management of the 
right first toe and the left knee.

In May 1978, the Physical Evaluation Board (PEB) recommended 
that the veteran be separated from service.  On one page of 
the PEB report multiple diagnoses were listed including 
Knee, other impairment of.  On another page, the only 
diagnosis reported was KNEE, OTHER IMPAIRMENT OF, RIGHT.  
The veteran was discharged in July 1978.

Treatment reports from Lewistown Hospital dated from 1978 to 
1980 note that the veteran was seen with complaints related 
to the left knee.  The treatment reports are negative for 
complaints or findings of a right knee disability.

An examination report from Camp Hill Correctional Facility 
dated in February 1991 notes a history of torn cartilage in 
the right and left knees as well as left knee surgery in 
1980.  Examination revealed swollen and painful knees.

An October 1995 VA outpatient treatment report notes the 
veteran's complaints of pain in both knees.  The veteran also 
complained of locking and instability in the left knee.  X-
rays revealed degenerative osteoarthritis, mild on the left 
and minimal on the right.  A March 1996 outpatient treatment 
report notes the veteran's complaints of severe, sporadic 
pain in the left knee.  X-rays revealed degenerative joint 
disease.

After reviewing the aforementioned medical evidence, the 
Board remanded the case to the RO for additional development, 
including a special VA orthopedic examination of the knees 
and the right first toe.

The evidence of record indicates that the veteran was 
afforded a VA special orthopedic examination in April 1998.  
The examination report notes the veteran's complaints of 
chronic pain, popping, cracking, swelling and instability 
in both knees since service.  The veteran indicated that he 
underwent surgical repair of the left knee joint in May 1980.  
The veteran further complained of weakness in the lower 
extremities and occasional locking of the knees.  He stated 
that he has been unable to run for the past five years and 
has difficulty going up and down stairs.  Upon examination, 
the veteran was ambulatory with a slight antalgic gait on 
both sides.  Minimal swelling was noted of the right knee; no 
swelling was noted of the left knee.  A constant cracking 
and crepitus was noted on manipulation of the right knee; 
occasional cracking and crepitus was noted on manipulation of 
the left knee.  Mild medial and lateral collateral ligament 
laxity was noted on both sides.  Passive range of motion was 
from 0 to 100 degrees with pain on the right and from 0 to 85 
degrees with pain on the left.  Painless active range of 
motion was from 0 to 75 degrees on the right and from 0 to 60 
degrees on the left.  Muscle strength was 4-5/5 on both 
sides, weaker on the left.  No incoordination or deformity 
was noted for either knee.  X-rays revealed degenerative 
joint disease bilaterally.  Diagnoses included residuals from 
traumatic internal derangement in both knee joints and a 
history of surgical intervention in the left knee.

The examination report also notes the veteran's complaints of 
intermittent pain in the right first toe, especially upon 
use.  The veteran also reported occasional swelling.  
Examination revealed a well-healed surgical scar over the 
dorsum of the toe.  Localized tenderness was noted over the 
medial aspect of the distal interphalangeal joint with a 
gross callous forming over the bottom of the big toe.  
Painless active range of motion was from 0 to 7 degrees of 
flexion and from 0 to 30 degrees of extension in the 
metatarsal phalangeal joint, and 0 degrees of flexion and 
extension in the distal interphalangeal joint.  Muscle 
strength was reported to be 4/5.  Assessment was residuals 
from history of a smashed fracture of the big toe of the 
right foot, surgical repair and fusion, and moderate 
degenerative joint disease.

Analysis

Right Knee Disability

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellants 
claim for service connection for a right knee disability is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, 

competent medical evidence is required to fulfill the well-
grounded claim requirement of 38 U.S.C.A. § 5107(a).  Lathan 
v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service medical records note that the veteran was seen on one 
occasion during service for a contusion of the right knee.  
X-rays were normal and when the veteran was seen for follow-
up several days later, there was no residual pain or 
swelling.  Reference was also made to right knee impairment 
at the time of the PEB evaluation; however, it is noted that 
the records prepared prior to and in conjunction with the PEB 
report make reference only to left knee disability and it 
would appear that the subsequent reference to the right knee 
was a mistake.  In any event, it is noted that private 
medical records dated in the years immediately following 
discharge are silent for complaints or findings of a right 
knee disability.  Furthermore, the April 1998 medical 
assessment, residuals from traumatic internal derangement of 
the right knee to include degenerative joint disease, has 
never been linked to the veterans military service or to any 
injury therein.  The veteran has maintained that his right 
knee disability is related to an injury incurred during his 
military service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2Vet. 
App. 492 (1992).  No competent medical evidence has been 
presented which tends to prove that the veteran has a right 
knee disability that is related to service.  Moreover, while 
the requirement that there be a nexus between a current 
disability and service may be satisfied by a presumption that 
degenerative joint disease (arthritis) manifested itself to a 
compensable degree within a year of service, evidence tending 
to show that this has been the case has not been submitted.  
Caluza, supra.

Traumatic Arthritis of the Right First Toe

The veteran contends that his service-connected traumatic 
arthritis of the right first toe is more disabling than 
currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible--
capable of substantiation.  Murphy, supra; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  However, on the basis of 
all examination reports and treatment records obtained by VA, 
the Board finds that an increase is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Traumatic arthritis of the right first toe may be rated as 
degenerative arthritis in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5003, which states that arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion for the specific joint or joints involved.  Where, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the codes, a rating of 
10 percent will be assigned for each major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003.  For the 
purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal , metatarsal and tarsal 
joints of the lower extremities will be considered a group of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45.  At this point, it should be noted that 
there is no specific Diagnostic Code that is applicable to 
limitation of motion of a toe.

The Board has carefully considered the veterans contentions 
that his right toe disability has worsened and that he has 
intermittent pain  especially upon use  and occasional 
swelling.  However, we find that the objective manifestations 
in the record do not support the veterans contentions of 
entitlement to an increased rating.  The evidence of record 
notes no treatment for a right toe disability in recent 
years.  An April 1998 VA examination report notes the 
veteran's subjective complaints of intermittent pain and a 
diagnosis of moderate degenerative joint disease.  The Board 
notes that the veteran was granted service connection for a 
scar of the interphalangeal joint of the right first toe, 
rated as 10 percent disabling, by a June 1998 rating 
decision.  While the Board appreciates the veterans sincere 
belief in the merits of his claim, the objective evidence of 
record does not support a finding that the current severity 
of his traumatic arthritis of the right first toe warrants 
the assignment of a separate compensable rating.  While there 
is limited motion, there is involvement of only the 
interphalangeal joint.  Since a group of minor joints is not 
involved, a separate compensable rating is not warranted for 
the arthritic involvement under the arthritis codes.  

In concluding that the veteran is not entitled to a higher 
rating for a right toe disorder, the Board is cognizant of 
his complaints of pain and resulting functional impairment.  
Furthermore, the Board is aware of the provisions of § 4.40 
which state that weakness is as important as limitation of 
motion, and a part that becomes painful on use might be 
considered seriously disabled.  38 C.F.R. § 4.40 (1996); see 
also DeLuca, supra; Schafrath v.  Derwinski, 1 Vet. App. 589, 
593 (1991).  The provisions of 38 C.F.R. § 4.59 require that 
the rating of a disability involving any form of arthritis 
must include consideration of the extent of pain on motion of 
the arthritic joint.  38 C.F.R. § 4.59 (1998).  The veteran's 
complaints of pain have been objectively confirmed by VA 
examiners.  However, at the time of the most recent VA 
examination, the examiner noted painless range of motion of 
the right toe.  Therefore, the evidence of record is negative 
for any objective showing of significant increased functional 
impairment due to those reports of pain.  The overall 
disability picture presented, including the reports of pain, 
does not warrant a compensable evaluation.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5003, 5010.  

It is noted that the RO has considered rating the disability 
as a foot injury.  In this regard, moderate foot injuries 
will be rated as 10 percent disabling; moderately severe foot 
injuries will be rated as 20 percent disabling; and severe 
foot injuries will be rated as 30 percent disabling.  
Diagnostic Code 5284 (1998).  However, involvement of only a 
single toe with arthritis is not the equivalent of a foot 
injury.  Consideration has also been given to rating the 
condition as analogous to hallux rigidus or hallux valgus in 
which case a 10 percent rating would be applicable when the 
condition is severe, if equivalent to amputation of the great 
toe.  Diagnostic Codes 5280, 5281.  In this case, however, 
the veteran does have some motion of the great toe according 
to the latest examination and that motion present was 
painless.  While episodic pain may be present, this does not 
approach a severe disability equivalent to amputation of the 
great toe.

Residuals of a Left Knee Injury

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible--
capable of substantiation.  Murphy, supra; Proscelle, supra.  
However, on the basis of all examination reports and 
treatment records obtained by VA, the Board finds that an 
increase is not warranted.

As previously noted, disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  In addition, VA has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath, 
supra.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 5257, other impairment of the knee.  A 
10 percent rating requires slight recurrent subluxation or 
lateral instability; a 20 percent rating requires moderate 
recurrent subluxation or lateral instability; a 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

In addition, the veteran is assigned a rating of 10 percent 
under Diagnostic Code 5010, arthritis due to trauma.  
Applicable regulation states that traumatic arthritis 
substantiated by x-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. Part 4, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
in this case the knee.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.  Applicable regulation provides 
that the veterans knee disability may be rated on the basis 
of limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261.  The Rating Schedule provides that 
flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1998).  The rating schedule also provides that extension 
limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  
Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).

The evidence of record includes the veteran's complaints of 
instability in the left knee.  However, the Board notes that 
no more than slight ligamentous insatiability was documented 
on the most recent VA examination.  Specifically, in April 
1998, only mild medial and lateral collateral ligament laxity 
was reported.

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected internal derangement of the left knee.  
The evidence of record, including an April 1998 VA 
examination report, fails to disclose any objective findings 
of subluxation or lateral instability which would indicate 
more than slight impairment.  There is no basis for which an 
evaluation in excess 10 percent may be assigned under 
Diagnostic Code 5257.  This does not, however, contemplate 
the entire scope of the veterans left knee disability.  

The veteran's left knee disability is manifested by both 
instability and limitation of motion.  Accordingly, it must 
also be determined whether an increased rating is warranted 
based on limitation of motion.  The Board notes that DeLuca 
requires that pain be considered in determining the extent of 
limited motion.  An April 1998 VA examination report shows 
that the veteran tolerated extension to 0 degrees and flexion 
to 60 degrees, with further motion precluded by pain.  Under 
such circumstances, the Board concludes that an increased 
rating is not warranted for the veterans left knee 
disability due to degenerative joint disease with limitation 
of motion.  A higher rating based on limitation of motion 
would require limitation of extension to 15 degrees under 
Diagnostic Code 5261, limitation of flexion to 30 degrees 
under Diagnostic Code 5260 or ankylosis under Diagnostic Code 
5256.  Clearly, these have not been shown.  Moreover, the 
veteran has not required extensive periods of 
hospitalization; nor is there anything else in the record to 
suggest that an extraschedular evaluation might possibly be 
in order under 38 C.F.R. § 3.321.

Compensable Rating Under 38 C.F.R. § 3.324

The applicable regulation provides that whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  In 
this case, the veteran has recently been awarded compensable 
ratings for service connected disability.  Therefore, no 
basis under the cited regulation exists for assignment of a 
compensable rating based on multiple noncompensable service 
connected disabilities.  


ORDER

The claim for entitlement to service connection for a right 
knee disability is denied as not being well-grounded.

Entitlement to a compensable rating for traumatic arthritis 
of the right first toe is denied.

Entitlement to a rating in excess of the currently assigned 
10 percent rating for left knee limitation of motion is 
denied.

Entitlement to a rating in excess of the currently assigned 
10 percent for other left knee impairment is denied.

Entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324 is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
